IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,011-01


EX PARTE CHAVAUN LASHALE SMITH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 57164-A IN THE 23RD  DISTRICT COURT

FROM BRAZORIA COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to two counts of
robbery, and was sentenced to twelve years' imprisonment. 
	On December 18, 2012, the trial court entered an order designating issues requiring
Applicant's trial counsel to submit an affidavit responding to Applicant's ineffective assistance of
counsel claims.  Applicant's trial counsel submitted an affidavit, and on January 22, 2013, the trial
court made findings of fact and conclusions of law as to Applicant's ineffective assistance of counsel
claim only.  The trial court recommended that relief be denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that Applicant raised in his application.  Nonetheless, this Court has undertaken an
independent review of all the evidence in the record.  Therefore, based on the trial court's findings
of fact and conclusions of law as well as this Court's independent review of the entire record, we
deny relief.
 
Filed: February 27, 2013
Do not publish